J. Robert Lynch, J.
Upon the allegation that it was found to have been carrying a quantity of marijuana, the District Attorney has moved under section 3353 of the Public Health Law for the forfeiture of the 1965 Fiat further described in the caption herein. It is now conceded that the car, otherwise accurately described, is in fact a 1969 model. We think the misdescription is unimportant because forfeiture could not be had even were it accurately described.
*23It has been determined by the Herkimer County Judge that the marijuana was discovered through an illegal search and its use as evidence has been suppressed by him. The District Attorney contends that this suppression extends only to any criminal trial against the car’s occupants. Troy, the owner of the car, contends that the suppression should extend to this forfeiture proceeding.
The Court of Appeals has specifically rejected the argument that the suppression of such evidence is limited to criminal prosecutions, declaring that the purpose of such suppression is to remove the incentive for police and others to violate anyone’s constitutional rights. (Matter of Finn’s Liq. Shop v. State Liq. Auth., 24 N Y 2d 647.)
Therefore, forfeiture must be denied.